United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2590
                        ___________________________

                               Alvaro Lozano-Vega

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: May 9, 2014
                              Filed: May 23, 2014
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

       Mexican citizen Alvaro Lozano-Vega petitions for review of an order of the
Board of Immigration Appeals (BIA), denying his request to reopen his case to apply
for asylum, and upholding an immigration judge’s denial of cancellation of removal.
After careful consideration of the petition, we find no basis for reversal.
       First, we conclude that we lack jurisdiction to review the denial of cancellation
of removal. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir. 2007)
(this court lacks jurisdiction to review denial of cancellation of removal for failure to
prove exceptional and extremely unusual hardship to qualifying relative); see also
Pinos-Gonzalez v. Mukasey, 519 F.3d 436, 441 (8th Cir. 2008) (“Because [alien] has
no constitutionally protected liberty or property interest in the discretionary relief of
cancellation of removal, he cannot establish a due process right in the proceedings to
obtain that relief.”). Second, we conclude that the BIA did not abuse its discretion
in rejecting his ineffective-assistance claim and denying his request to reopen his
case. See Habchy v. Gonzales, 471 F.3d 858, 863-64 (8th Cir. 2006) (no abuse of
discretion in requiring substantial compliance with Matter of Lozada, 19 I. & N. Dec.
637, 639 (BIA 1988)); Raffington v. INS, 340 F.3d 720, 722-23 (8th Cir. 2003) (no
abuse of discretion in denying motion to reopen on ground that alien failed to present
prima facie case for asylum).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-